Title: General Orders, 31 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Monday Jany 31st 1780.
            Parole Denmark—  C. Signs Danube. Dee.
          
          The General observes with great concern that too many officers are daily absent from camp by which the discipline of their respective corps must necessarily be much neglected and many disorders ensue—To this is, in a great measure, to be attributed the shocking spirit of licentiousness now prevailing among the soldiery—The late capture of some officers on the lines who were not there on duty ought to be a caution against the like practices in future—Gentlemen taken in this manner may assure themselves that they will not be exchanged in turn, but will be postponed as long as possible & the Commissary of Prisoners will be instructed accordingly.
          The General calls upon the officers commanding divisions, brigades and regiments to take effectual measures to prevent a continuance of these irregularities and, in general, to effect a more strict observance of the Regulations established by Congress than has hitherto obtained; tho, He is far from wishing to impose unnecessary restraint upon officers, or to refuse them any reasonable indulgence, yet he cannot think of tolerating excesses, subversive of the service and productive of every ill consequence.
          A Brigadier and a Field-Officer of the day will as usual superintend the police of the camp and the service of the guards, and will see the regulations for both carefully executed; the General expects a pointed attention.
          In the present scarcity of General officers with the Army, the Colonels commanding brigades will roll in the duties of the day instead of brigadiers: The old and new officers of the day will

attend Head Quarters daily at one ôclock; the former to make report of the transactions of the preceding day and the latter to receive any new orders the Commander in Chief may have to give.
        